Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 1 of 35 Pageid#: 2084




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION


   JOHN DOE,

         Plaintiff,                           Civil Action No.:
                                              6:19-cv-00023
   v.

   WASHINGTON AND LEE
   UNIVERSITY,

         Defendant.



   PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION FOR
                        SUMMARY JUDGMENT



          Patricia M. Hamill                          David G. Harrison
          (Pa. I.D. No. 48416)                        (VSB #17590)
          Andrew S. Gallinaro                         THE HARRISON FIRM, PC
          (Pa. I.D. No. 201326)                       5305 Medmont Circle SW
          CONRAD O’BRIEN PC                           Roanoke, VA 24018
          1500 Market Street, Centre Square           Tel: (540) 777-7100
          West Tower, Suite 3900                      Fax: (540) 777-7101
          Philadelphia, PA 19102                      david@harrisonfirm.us
          Tel: (215) 864-9600
          Fax: (215) 864-9620
          phamill@conradobrien.com
          (Admitted Pro Hac Vice)
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 2 of 35 Pageid#: 2085




                                                TABLE OF CONTENTS

  I.    COUNTER-STATEMENT OF MATERIAL FACTS ....................................................... 2
        A.        W&L Trained John’s Hearing Panel to Believe Female Victims ........................... 2
        B.        Kozak Attended Biased Trainings to Meet her Annual Training Requirements .... 4
        C.        W&L’s Biased Disciplinary Proceeding Againts John ........................................... 5
                  1.         W&L Assigned Far Better Advisors to Jane............................................... 5
                  2.         W&L Investigators Failed to Pursue Critical Evidence .............................. 6
                  3.         W&L Allowed Jane to Submit Expert Testimony from Dr. Boller that
                             W&L Knew was Improper and Blames John for not Objecting. ................ 7
                  4.         The Investigation Report Skews Facts and Analysis in Jane’s Favor. ..... 10
                  5.         The HSMB Hearing and Decision Evidence Gender Bias ....................... 12
                  6.         W&L Surreptitiously Extended John’s Sanction After Jane Complained to
                             the University President and John Threatened to Sue. ............................. 15
                  7.         W&L Only Purported to Care About Confidentiality When John Asked
                             For Copies of His Record, and did Nothing When Jane Shared
                             Confidential Records with the Press. ........................................................ 17
  II.   ARGUMENT .................................................................................................................... 18
        A.        Standard of Review ............................................................................................... 18
        B.        Erroneous Outcome .............................................................................................. 19
                  1.         Articulable Doubt...................................................................................... 20
                  2.         Gender Bias ............................................................................................... 20
                  3.         Pro-Victim Bias Can Demonstrate Anti-Male Bias. ................................. 27
        C.        Selective Enforcement .......................................................................................... 28
        D.        Retaliation ............................................................................................................. 29




                                                                    i
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 3 of 35 Pageid#: 2086




                                                 TABLE OF AUTHORITIES

                                                                                                                                Page(s)

  Cases

  Celotex Corp. v. Catrett,
     477 U.S. 317 (1986) .................................................................................................................18

  Doe 2 by & through Doe 1 v. Fairfax Cty. Sch. Bd.,
     384 F. Supp. 3d 598 (E.D. Va. 2019) ......................................................................................28

  Doe v. Am. Univ.,
     2020 WL 5593909 (D.D.C. Sept. 18, 2020) ................................................................19, 25, 26

  Doe v. Colgate Univ.,
     2020 WL 2079439 (N.D.N.Y. Apr. 30, 2020) .........................................................................22

  Doe v. Grinnell Coll.,
     2019 WL 10735187 (S.D. Iowa July 9, 2019) .........................................................................24

  Doe v. Marymount,
     297 F. Supp. 3d at 585 .............................................................................................................24

  Doe v. Oberlin Coll.,
     963 F.3d 580 (6th Cir. 2020) .............................................................................................22, 25

  Doe v. Purdue Univ.,
     928 F.3d 652 (7th Cir. 2019) ...................................................................................................19

  Doe v. Quinnipiac Univ.,
     404 F. Supp. 3d 643 (D. Conn. 2019) ......................................................................................21

  Doe v. Syracuse Univ.,
     2019 WL 2021026 (N.D.N.Y. May 8, 2019) ...........................................................................23

  Doe v. Trustees of the Univ. of Pennsylvania,
     270 F. Supp. 3d 799 (E.D. Pa. 2017) .......................................................................................23

  Doe v. Univ. of Arkansas - Fayetteville,
     2020 WL 5268514 (8th Cir. Sept. 4, 2020) .......................................................................19, 27

  Doe v. Univ. of Scis.,
     961 F.3d 203 (3d Cir. 2020)...............................................................................................19, 29

  Doe v. Washington & Lee Univ.,
     2015 WL 4647996 (W.D. Va. Aug. 5, 2015) ..........................................................................20



                                                                      ii
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 4 of 35 Pageid#: 2087




  Feminist Majority Found. v. Hurley,
     911 F.3d 674 (4th Cir. 2018) .............................................................................................29, 30

  John Doe v. Washington and Lee,
     6:14-cv-00052-NKM-RSB (W.D.Va.) (Moon, J.).....................................................................8

  Norris v. Univ. of Colorado, Boulder,
     362 F. Supp. 3d 1001 (D. Colo. 2019) .........................................................................23, 27, 28

  Prasad v. Cornell Univ.,
     2016 WL 3212079 (N.D.N.Y. Feb. 24, 2016) .........................................................................28

  Schwake v. Arizona Bd. of Regents,
     967 F.3d 940 (9th Cir. 2020) ...................................................................................................19

  Shaw v. Stroud,
     13 F.3d 791 (4th Cir.1994) ......................................................................................................18

  Streno v. Shenandoah Univ.,
      278 F. Supp. 3d 924 (W.D. Va. 2017) ...............................................................................18, 20

  Yusuf v. Vassar College,
     35 F.3d 709 (2d Cir. 1994)...........................................................................................18, 19, 20




                                                                   iii
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 5 of 35 Pageid#: 2088




          Plaintiff John Doe (“John”) filed this lawsuit against Washington and Lee University

  (“W&L” or “the University”) for unlawful gender discrimination and retaliation in violation of

  Title IX (Counts I and II) resulting from the University’s grievous mishandling of a false

  accusation of sexual misconduct brought against him by a female W&L student (hereafter

  “Jane”), and its refusal to reinstate John after he served out his disciplinary suspension. W&L

  seeks summary judgment by relying on its own sanitized version of the basic facts while

  ignoring the litany of facts discovery has exposed demonstrating substantial questions of bias

  that preclude summary judgment. W&L’s “nothing-to-see-here” approach presumes that it can

  affirmatively prove the absence of bias by demonstrating it superficially ensured that case events

  occurred generally when they were supposed to, but little more than that.

          However, the full record of what occurred in John’s case depicts a far more insidious

  process infected by biased training and tainted with undisclosed conflicts of interest – a process

  where evidence was carefully massaged by W&L investigators to incriminate John and presented

  to a hearing panel that relied on overt sexual stereotypes to reach its erroneous decision.

  Moreover, W&L allowed its own psychologist, who trained John’s hearing panel on how to

  assess the credibility of sexual assault victims, to act as an advocate and testify on behalf of Jane

  and to submit a baseless “professional clinical opinion” that Jane was telling the truth. W&L

  allowed this to occur despite the Title IX coordinator admitting that “there was no way she could

  have known definitively that [Jane] was assaulted by [John].” But having been instructed by their

  instructor that Jane was telling the truth, it is no surprise that the hearing panel failed to seriously

  test Jane’s credibility and made a series of illogical credibility determinations against John that

  contradicted the evidence and defied common sense.




                                                     1
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 6 of 35 Pageid#: 2089




             W&L revealed its bias not just in the mishandling of the investigation and hearing, but

  also in its subsequent extra-judicial efforts to indefinitely prolong John’s suspension based on

  pressure from Jane’s family and its fear of public perception that it did not take sexual assault

  against women seriously. W&L further demonstrated its disparate treatment of men and women

  in the way it sprang into action when it believed John may have violated a post-decision no-

  contact order (he did not), but ignored retaliatory conduct by Jane when she disclosed John’s

  identity to reporters who published his name and hometown online and in print for no purpose

  other than to humiliate John and his family. Finally, W&L’s argument that John cannot prove

  W&L refused to reinstate him in retaliation for John’s threats of Title IX litigation relies entirely

  on a credibility assessment of its own witness, while ignoring evidence leading to a reasonable

  inference of W&L’s improper motivation.

  I.         COUNTER-STATEMENT OF MATERIAL FACTS

             A.        W&L Trained John’s Hearing Panel to Believe Female Victims

             In the fall of 2016, W&L’s Title IX Coordinator, Lauren Kozak, and Dr. Janet Boller, a

  W&L clinical psychologist, trained every member of the Harassment and Sexual Misconduct

  Board (HSMB) who adjudicated John’s case. (Deposition of L. Kozak, (“LK Dep.”) 123:13-211,

  see also Ex. 1 pgs. 14, 16). W&L holds out Dr. Boller as an authority on sexual assault and the

  impact of trauma on victims – for years she has presented nearly a dozen trainings a year to

  various groups within the university, including to student hearing advisors, student activist

  groups, and to the Board of Trustees of the University. (LK Dep. 143:2 – 13; Deposition of J.

  Boller (“JB Dep”) Boller at 26:15 – 24; 27:22 – 28:2; 31:24 – 32:23; 71:19 – 73:8). However, the

  Fall of 2016 was the first time Dr. Boller was asked to train the HSMB. (JB Dep. 75:20 – 76:13).



  1
      Each referenced deposition transcript is attached in its entirety.

                                                                 2
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 7 of 35 Pageid#: 2090




           Dr. Boller’s ability to train ostensibly neutral adjudicators is questionable given her

  activism on campus and her lack of objectivity regarding sexual assault. Dr. Boller admitted that

  she refuses to provide counseling to male students accused of sexual assault due to her role as a

  victim advocate. (JB Dep. 212:11 – 214:4) (explaining that she referred an accused male student

  to a colleague when he sought counseling because she “thought that it would be better to refer to

  someone whose expertise wasn't in working with the support side for a complainant.”).

           Kozak and Dr. Boller both admit that sexual misconduct accusers at W&L are

  overwhelmingly female and further admit they are aware when providing training relevant to

  accusers, that their training mostly affects women. (LK Dep. 124:13 – 125:10; JB Dep. 86:3 –

  87:6).2 And with that knowledge they taught John’s adjudicators that there are two sets of rules

  for assessing credibility: one for accusers, and another for everyone else. Specifically, Kozak

  first explained how to assess witness credibility in general, advocating common-sense methods

  one would assume are probative of credibility: Is the witness consistent? Is there corroboration?

  How strong is the witness’ memory? etc. (Ex. 2 at 926-9273; LK Dep. 129:24 – 130:16).

  However, Dr. Boller immediately followed up by explaining that different rules apply to

  “victims,” for whom memory gaps as well as inconsistent and evolving testimony demonstrate

  veracity. (Ex. 2 at 929; Ex. 3 at 690, 693).

           Boller began her presentation with what she now acknowledges (and knew then) was a

  discredited study of male sexual assault perpetrators proposing that a small population of men

  are responsible for the vast majority of sexual assaults. (Ex. 3 at 689).4 Boller then taught the

  HSMB adjudicators that the common-sense ways to assess credibility (that Kozak just presented)


  2
    See also W&L MSJ at ¶ 52 (27 of 35 sexual misconduct cases adjudicated in last 10 years were female vs. male)
  3
    John refers to specific pages in exhibits by the final three numbers of the bates numbering affixed to each page.
  4
    Dr. Boller claims she discussed this discredited study to update older training, but this explanation was nonsensical
  since she also admitted this was her first time training HSMB panel members. (JB Dep. 76:6 – 81:3).

                                                            3
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 8 of 35 Pageid#: 2091




  do not apply to trauma victims, and that adjudicators should expect victim testimony to be

  inconsistent, incomplete and to include “evolving narratives.” (JB Dep. 86:3 – 97:21; 101:10 –

  102:7). In other words, shaky testimony is just more evidence someone was assaulted.

          Dr. Boller also warned adjudicators that a “Perp story may seem more clear, less

  ambiguous. Possibly because its true…” (Ex. 3 at 690; JB Dep. 108:2-109:8) (emphasis added,

  ellipses in original). Dr. Boller’s use of the word “perp” in her training notes is evidence Boller

  presumes respondents are responsible. As a result, John’s adjudicators were trained to ignore

  inconsistent conduct and statements, as well as “evolving” testimony from Jane, and to be

  suspicious of John’s story, even if it seemed clearer and less ambiguous than Jane’s.

  Significantly, the chair of the HSMB admitted that it is wrong to assess the credibility of

  accusers and respondents differently, even though the adjudicators in John’s case were trained to

  do so. (Deposition of C. Jarrett (“CJ Dep”) 124:5-17).5

          B.       Kozak Attended Biased Trainings to Meet her Annual Training
                   Requirements

          Kozak attended a series of patently biased seminars just days before the investigation of

  John’s case began. As a Title IX coordinator, Kozak is required under federal law to receive

  training at least once a year. (LK Dep. 86:12 – 87:9). In fulfillment of those requirements she

  attended the Campus Safety and Violence Prevention Forum. (LK Dep. 89:3 – 7; 109:21 –

  110:5). Without exception each seminar Kozak chose to attend contained gendered and

  inappropriate training, explicitly advocating techniques to increase the chances of a guilty

  finding. Examples included advocating for “offender focused” investigations, depictions of

  college-aged men as sex offenders, advocating investigative strategies to overcome


  5
   Jarrett, the non-voting chair of the HSMB, made this admission as a 30(b)(6) witness and was likely unaware his
  panel members were trained in this fashion because he did not attend the HSMB training sessions at which Dr.
  Boller presented. (Ex 1 at 15).

                                                          4
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 9 of 35 Pageid#: 2092




  counterintuitive behaviors by “victims” and further strategies to overcome respondents’ defenses

  – describing defenses as “barriers” and “obstacles” for investigators. (Exs. 4, 5, 6; LK Dep. 92:3

  – 93:14; 96:15 – 97:18, 98:8-11; 105:2 -18).

         The biased training received by Kozak fits squarely within national trends, beginning

  with the Office for Civil Rights’ 2011 “Dear Colleague” letter and subsequent regulatory

  enforcement efforts that placed pressure on colleges to take sexual assault against women more

  seriously, prompting schools throughout the country to restrict the due process rights of accused

  students. (Compl. at ¶¶ 55-74). W&L was not spared from this pressure and was subject to its

  own OCR investigation on the handling of a female accuser’s sexual assault case in 2015.

  Significantly, that investigation was pending at the time W&L adjudicated John’s case. (Compl.

  ¶¶ 83, 90; W&L Ans. to Compl. admitting same).

         C.      W&L’s Biased Disciplinary Proceeding Against John

                 1.     W&L Assigned Far Better Advisors to Jane.

         From the very start of the process W&L took steps to tilt the odds in Jane’s favor. W&L’s

  policy directs that students will be assigned at least one Hearing Advisor from a pool of

  undergraduate and law students who have been trained by W&L. Ex. 7 at 58; LK Dep. 19:7 –

  20:20; 21:2 –15. However, Kozak testified that W&L prefers students to have two Hearing

  Advisors. (LK Dep. 18:8 – 19:6). Accordingly, Jane was assigned two female law students as her

  Hearing Advisors and permitted to select a third “Advisor of Choice” – a female friend who had

  herself been a complainant in a W&L sexual misconduct matter. (LK Dep. 177:16 – 21; 201:4 –

  11; Ex. 8 at 5249). On the other hand, John was assigned one undergraduate male Hearing

  Advisor. (LK Dep. 174:8 – 24). He was not given a list of advisors to choose from and he had no

  option to select a law student. (Id.) John also asked to use a friend as his advisor, however, W&L

  considered that person a “Hearing Advisor” and not an “Advisor of Choice.” Kozak explained

                                                  5
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 10 of 35 Pageid#: 2093




   that although John chose his friend, that person inexplicably was not considered an “Advisor of

   Choice” because he had signed up to be a Hearing Advisor – even though he had never been

   trained and could not be assigned for that role. (LK Dep. 176:23 – 181:23). Had Kozak

   designated John’s friend as an “Advisor of Choice,” John would have been assigned a second

   trained Hearing Advisor, like Jane. (LK Dep. 18:8 – 19:6). Kozak did not see any unfairness with

   Jane having two trained law student Hearing Advisors and John having only one trained

   undergraduate Hearing Advisor. (LK Dep. 180:5 – 181:23).

          In addition, Kozak improperly discouraged John from using an attorney as his advisor.

   John explained that Kozak responded dismissively when he asked if his advisor could be an

   attorney, and that Kozak pointed out two example cases – one where the accused student had an

   attorney and was found responsible and another where the accused did not use an attorney and

   was found not responsible. (Deposition of John Doe (“Doe Dep.”) 32:18 – 34:5). This interaction

   left John with a clear understanding that hiring a lawyer would be held against him.

                  2.      W&L Investigators Failed to Pursue Critical Evidence

          A critical aspect of Jane’s testimony about her encounter with John is that she claimed

   not to remember most of it – but not because of drugs or alcohol. In fact, Jane’s inability to recall

   consensual and allegedly non-consensual sexual activity with John has no apparent explanation.

   (LK Dep. 213:1 – 19). She did not remember performing oral sex on John, but admitted she

   likely did and that she would have consented. (Ex. 9, pg. 8). She also did not remember having

   vaginal sex with John but claimed that she would not have consented to it and therefore, that she

   must have been asleep when it occurred. (Id.) Jane’s basis for “knowing” what she would have

   done (despite not remembering what she did do) is her claimed lack of romantic interest in John.

   (Id.). According to the Investigation Report, Jane claimed “sexual intercourse meant something

   more serious than a casual hookup…and that [John] was not someone with whom she wanted to
                                                    6
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 11 of 35 Pageid#: 2094




   have that connection.” (Id.). With this explanation, Jane put her sexual practices at issue – i.e.

   whether she had an inflexible rule against casual sexual intercourse.

           Speaking directly to that issue, Jane disclosed that she had sexual intercourse earlier that

   same evening with another student – Witness A.6 But investigators never asked Jane or Witness

   A whether their relationship was anything more than casual. (LK Dep. 246:13 – 251:21). W&L’s

   investigators left Jane’s claims about her willingness to have casual sexual intercourse

   completely untested despite actual evidence suggesting inconsistent conduct with Witness A.

                    3.       W&L Allowed Jane to Submit Expert Testimony from Dr. Boller that
                             W&L Knew was Improper and Blames John for not Objecting.

           At the end of W&L’s investigation, the HSMB chair, Cliff Jarret, held separate Pre-

   hearing Conferences with John and Jane in preparation for the hearing scheduled to occur three

   weeks later. W&L’s Policy provides the conference is the parties’ last opportunity to “submit a

   written request outlining any additional investigation steps they believe are necessary…” (Ex. 7

   at 048) (emphasis added). Jarrett allowed Jane to make an oral request to submit a letter from Dr.

   Boller. (CJ Dep 31:13 – 32:20) (explaining that he disregarded the Policy’s writing requirement).

   Nearly a week passed before Jarrett advised John that Jane planned to submit a letter from Dr.

   Boller and that he would be “willing to hear any objections you and your advisors might have”

   (Ex. 10 at 4149). But he did not describe (even generally) what the letter would address or

   disclose that Dr. Boller had trained the HSMB members selected for John’s case – a fact John

   could not have known. (CJ Dep. 65:10 – 66:6). John also did not know that Dr. Boller trained

   one of Jane’s Hearing Advisors, or that she had testified as a witness for Jane’s “Advisor of




   6
    W&L allowed Witness A to remain anonymous in the investigation, which meant John was never sure who he was
   despite his relevance to John’s defense. John now believes that he knows that identity of Witness A and that he was
   not in a relationship with Jane – but John was unable to raise this at his hearing because Witness A’s identity was
   withheld from him by W&L.

                                                            7
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 12 of 35 Pageid#: 2095




   Choice” in a prior Title IX proceeding – a case that also resulted in a male being found

   responsible under dubious circumstances. (Ex. 1 pg. 9; JB Dep. 205:21 – 206:21).7

            After reviewing Dr. Boller’s letter, Jarrett decided that investigators should interview her.

   (Ex. 11; Exs. 12 & 13). Boller’s letter is titled “Verification of Psychological Condition” and

   asserts that the symptoms Jane reported over two sessions met the criteria for Acute Stress

   Disorder. Dr. Boller concluded her letter by asserting: “In my professional, clinical opinion,

   [Jane] experienced a traumatic event, as she described when interviewed” – referring to her

   alleged sexual assault by John. (Ex. 12). Dr. Boller admitted that she based this conclusion

   exclusively on Jane’s word – Dr. Boller had not read the investigation report, had not reviewed

   any evidence, and had never heard John’s side of the story. (JB Dep. 144:21 – 149:19). Dr.

   Boller also admitted her practice is to believe “victims” and that she does nothing to investigate

   whether her patients are being truthful. (JB Dep. 64:3 – 65:17; 143:9 – 144:20). She further

   admitted that she could not observe most of the symptoms Jane reported – she simply accepted

   Jane’s report of them as true. (JB Dep. 150:12 – 154:15).

            Jarrett and Kozak met to discuss Boller’s report and concluded that, although they

   believed the evidence was improper and overreaching, they would admit it unless John or his

   underqualified advisors objected. Kozak explained:

              Q. And did you have any concern that there was a letter purporting to
              opine that the complainant had been sexually assaulted based on her
              interview with her?
              A. Yes. I thought it was an overreach of a conclusion.
              Q. Okay. Did you address that concern with anyone?
              A. Well, the parties are welcome to submit the information. I may have
              had some conversations with Cliff and making sure that the parties
              would have an opportunity to object to that.



   7
     The matter in which Dr. Boller testified also resulted in Title IX litigation filed in this Court by the male accused
   student. See John Doe v. Washington and Lee, 6:14-cv-00052-NKM-RSB (W.D.Va.) (Moon, J.).

                                                               8
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 13 of 35 Pageid#: 2096




            Q. Okay. And you knew that, because you did the training with her, that
            Janet Boller had trained the panel members that were going to receive
            and review this letter, correct?
            A. Yes. Dr. Boller did train the committee.
            Q. Would you agree that by – by having her train the panel, that you
            had, or that W&L had presented her as an authority on trauma?
            A. She is -- yes, as somebody who's knowledgeable with working with
            students as a counselor and has that counseling training, yes.
            Q. Knowledgeable to the extent that they're qualified to train the panel
            members on issues related to trauma?
            A. Yes.
            Q. And that same person is then opining that a party in a case, in fact,
            has experienced a traumatic event. Did you have any concern that the
            weight of her authority might impact the resolution of the case?
            A. No. I actually did not think it would impact the resolution of the case
            because the panel could give it the weight that it deserved, and it seemed
            -- there is no way that she could know that conclusion. But we did want
            to make sure the parties had an opportunity to object to it, and certainly
            if they had objected, it was likely --
            Q. Do you agree there was no way she could have known definitively
            that [Jane] was assaulted by [John], correct?
            A. Correct.
            Q. Despite including that in her conclusion?
            A. Correct.
            Q. And you were trusting that the panel members would recognize that
            she wasn't really qualified to offer that opinion?
            A: That that opinion was an improper opinion. […]

   (LK Dep. 140:24 – 144:17) (objections omitted). Kozak claimed (incorrectly) this approach was

   required by the Policy. (LK Dep. 144:17 – 146:10). However, the Policy dictates the investigator

   has discretion to “delete statements of personal opinion, rather than direct observations or

   reasonable inferences from the facts” from the Investigation Report. (Ex.7 at 046). But even if

   W&L believed the Policy required an objection (it did not), its rigid adherence to “the rules” for

   John contrasts starkly with Jarrett’s willingness to ignore the Policy for Jane. Jarrett bent the

   rules to allow Jane to submit evidence at the last minute without a written request, but insisted on

   following the rules to exclude that same evidence when he knew it was improper.




                                                     9
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 14 of 35 Pageid#: 2097




                     4.       The Investigation Report Skews Facts and Analysis in Jane’s Favor.

            W&L’s policy requires the Investigation Report to be a neutral summary of the evidence

   – investigators are not supposed to determine credibility or suggest an outcome.8 (LK Dep.

   183:11 – 24). But in multiple instances the Investigation Report does exactly that. For example,

   the report begins with a summary of undisputed facts, then includes an “analysis” section

   addressing whether penetration occurred and if so, whether Jane consented. (Ex. 9). The analysis

   section first summarizes Jane’s position on consent, then sets forth John’s position. At the end of

   Jane’s summary, the report explains the dispositive issues the panel needs to consider if it were

   to credit Jane’s testimony: “If [Jane] was asleep, [John] should have known that she was

   incapable of giving consent. If [Jane] was so near sleep that she was unaware that sexual activity

   was occurring, the hearing panel will need to evaluate whether a reasonable person should have

   known that she was incapable of consent.” (Id at 10).

            The report next summarizes John’s position on why he believed he had consent. But, it

   does not conclude John’s section with similar instructions for the panel if it credits John’s

   testimony. Instead it inaccurately concludes by suggesting that John admitted that the sex was

   not consensual: “John acknowledges one statement from [Jane] that expresses refusal of

   vaginal/penile penetration…” – referring to John’s testimony that Jane stated intercourse might

   be weird for their friendship and offered to give him oral sex instead. (Id. at 11). This

   editorialization of John’s testimony is entirely inconsistent with John’s interview, where he

   described Jane as repeatedly asking if it would be weird to have sex in a flirtatious way, probing




   8
     It is important to understand that the Investigation Report and its appendices constitute the entire evidentiary
   record. The hearing only included testimony from the parties – all other testimony and evidence were summarized
   by the report. The way the report summarizes and characterizes the evidence is made more influential given the
   short time the HSMB has to review the record. In this case, the panel was given access to the report and its 100-page
   appendix just the day before the hearing. (CJ Dep. 86:11-21).

                                                            10
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 15 of 35 Pageid#: 2098




   John’s interest in her. The report fails to mention entirely John’s description of Jane’s overt

   conduct (rubbing her body against his and placing his hand on her breasts). (Ex. 14). The report

   then concludes John’s section by noting which portions of John’s account Jane disputed.

   Notably, the report did not conclude Jane’s section by explaining which claims John disagreed

   with, nor did it include any type of editorial gloss calling her story into question as it did for

   John. (LK Dep. 214:13 – 24; 237:2 – 241:20; 255:18 – 260:2).

          The report is purposefully misleading in several other respects:

           The report set forth the standard of review but failed to instruct that John was entitled
             to a presumption of innocence. (LK Dep. 196:22 – 197:9).
           The report fails to include Jane’s first description of the incident, which differed
             markedly from what Jane stated in subsequent interviews. (Compare Ex. 8 with Exs.
             15 & 16; LK Dep. 187:1 – 194:4) (Jane initially claimed not to remember any sexual
             activity with John –she later recalled seeing John’s penis as well as consensual kissing
             and touching while naked).
           The report fails to summarize portions of John’s testimony that speak directly to Jane’s
             romantic interest in him, despite the central role Jane’s feelings on sex with non-
             romantic partners played in the case. (LK Dep. 241:21 – 246:12).
           The report fails to mention an inconsistency between Jane’s and Witness A’s
             testimony concerning the hickeys on Jane’s neck – Witness A told investigators he
             specifically asked Jane not to give him hickeys, and that he likely gave her hickeys;
             Jane claimed the opposite. (LK Dep. 233:3 – 236:15).
           While the report notes that Witness A may have given Jane hickeys, it drops a footnote
             to question this, noting that John did not notice any hickeys when they met just before
             1:00 a.m. – without mentioning that Jane wore a sweatshirt or that John and Jane spent
             most of their time together in a dimly lit bedroom. (LK Dep. 228:23 – 232:20).
           Unlike its treatment of John, the report does not question any aspect of Jane’s story –
             for example it does not point out that Jane’s claim of having bruises (as opposed to
             hickeys) was incredibly unlikely given there was no dispute she was not incapacitated
             during the encounter, and that the allegedly non-consensual sex happened while she
                                                     11
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 16 of 35 Pageid#: 2099




               was simply “asleep or nearly asleep.” Obviously, if John had been striking, grasping or
               squeezing her neck, she would not have slept through it. (LK Dep. 227:22 – 228:21).
            The report fails to include the undisputed fact that neither student was overly
               intoxicated even though both students agreed that was the case. This failure was
               significant because the HSMB determined, without basis, that John’s memory was
               unreliable because of his supposed intoxication. (LK Dep. 207:12 – 208:22).
                    5.       The HSMB Hearing and Decision Evidence Gender Bias

           John described the atmosphere of the hearing as being extremely hostile toward him, with

   panel members who were openly predisposed toward Jane. John and his advisors observed that

   the panel members glared at John with crossed arms and were dismissive when he answered

   questions. In contrast, the panel members made their sympathy toward Jane clear through gentle

   questioning, concerned expressions and attentive body language. (Doe Dep. 54:6 – 55:20).

           After finding John responsible, the HSMB panel issued a written decision that relied on

   overt sexual stereotypes, blind acceptance of Jane’s untested sexual preferences, and illogical

   conclusions drawn against John. The decision begins by crediting Jane’s “personal rule” for only

   having “full sexual intercourse with partners if she is interested in a relationship” together with

   the fact she was not interested in John, as the basis for believing Jane did not consent. (Ex. 17).

   Notably, the panel was aware Jane had sex with Witness A earlier the same night, but never

   asked about their relationship during the hearing. (Doe Dep. 56:10 – 22; 58:2-17; 69:3 – 24).9

   The decision then explains that Jane’s testimony was consistent and credible, without providing


   9
     W&L argues that John could have submitted questions on that topic. This is evidence of W&L’s improper
   prosecutorial mindset – W&L apparently believes that the Panel was not obligated to probe obvious holes in Jane’s
   story despite promising to conduct a “thorough” process in its Policy. (Ex. 7 at 044). In any event, John explained
   that he and his advisors understood such questions were not permitted. (Doe Dep. 69:9 – 17). That is because
   W&L’s Policy expressly prohibits, without exception, questions of “any prior sexual history of the complainant or
   the respondent with other individuals…”. (Ex. 7 at 060). Perhaps if John had legally trained advisors (like Jane),
   they may have recognized that Jane’s testimony “opened the door” to such questioning. Notably, the HSMB
   30(b)(6) designee admitted that he understood Jane opened the door to this line of questioning, which begs the
   question of why no such questions were asked. (CJ Dep 176:7 – 23). The panel also could have called Witness A to
   testify, but chose not to. (CJ Dep. 177:6 – 16).

                                                           12
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 17 of 35 Pageid#: 2100




   any examples. (Ex. 17). The decision ignores that Jane’s testimony concerning hickeys was

   entirely inconsistent with Witness A’s, and that her claims of being struck and bruised while she

   was sleeping evidenced a clear willingness to exaggerate. The decision also evidences no

   concern for Jane’s inexplicable inability to remember most of her interactions with John, but

   somehow credits her ability to remember the exact wording of their conversations during

   consensual sexual activity she cannot recall. Finally, the decision notes that the panel believed

   Jane because John and Jane “were good friends…and it did not follow that she would assert a

   baseless claim against him.” Apparently, while the panel believed a woman would not lie about a

   friend raping her without some obvious motive, it had no trouble believing that a man would

   rape a good female friend. (CJ Dep. 187:16 – 192:13).

           In addition, while the HSMB determined Jane was not passed out from intoxication, against

   all logic it somehow concluded Jane slept through vaginal penetration and remained asleep through

   intercourse. W&L’s HSMB designee could not explain how the panel believed that Jane slept

   through intercourse when she was not incapacitated. (CJ Dep. 167:14 – 168:8; 224:8 – 226:16).

           The HSMB’s explanation for why it disbelieved John is even more intellectually

   dishonest and infused with gender bias. The decision points out the panel doubted John’s ability

   to accurately recall what happened because of the amount of alcohol and marijuana he consumed

   earlier that night – even though it was undisputed that John was not overly intoxicated.10 The

   panel made this determination without asking any questions about John’s level of intoxication

   during the hearing. (CJ Dep. 192:14 – 203:20). Comparatively, the panel had no trouble

   accepting Jane’s purported memory despite evidence she drank more than John.




   10
     Jane testified that she knew John very well, had been around him when he was drunk, and that he was “definitely
   not very drunk.” (Ex. 18).

                                                          13
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 18 of 35 Pageid#: 2101




          The decision goes on to explain that John was not credible because his recall was only

   “strong relative to the facts that would exonerate him (how their clothes came off, his statement

   of her affirmative assent), but fuzzy on other details of how the evening progressed between the

   two of them (sequence of conversations, general timing of events and how his pants got back

   on).” (Ex. 17). The panel’s focus on John’s inability to remember minor details stands in stark

   contrast to its acceptance of Jane’s complete lack of memory concerning any of her conduct with

   John. And it simultaneously ignores that its criticism applies equally to Jane – her claimed

   memory was only strong on the facts that incriminated John (making specific statements about

   not wanting to have sex) but completely lacking on how the night progressed (not remembering

   how her clothes came off or performing oral sex). The HSMB 30(b)(6) designee was unable to

   explain how the panel reconciled Jane’s inability to recall consensual oral sex with her purported

   ability to remember her specific statements during that same time. (CJ Dep. 203:21 – 210:18).

          The decision also asserts that John’s testimony that Jane’s eyes were open during sex was

   inconsistent with his testimony that his bedroom was dark. However, the panel did not ask any

   questions about the lighting conditions in his room. (Doe Dep. 92:4 – 93:14) (John explained

   street lights illuminate his room at night). The panel also ignored that John’s ability to see Jane’s

   eyes was consistent with Jane’s testimony that she was able to see his penis. (CJ Dep. 210:19 –

   214:9). The panel also claims John’s explanation for why he stopped Jane from performing oral

   sex on him was inconsistent, because he initially said it “seemed weird” and later said it “didn’t

   feel good.” As opposed to a real inconsistency, the panel simply nitpicked John’s word choice

   for whether or not something felt pleasurable. (CJ Dep. 214:15 – 216:1).

          But in the most blatant example of sexual stereotyping the decision notes the “Panel also

   had trouble with [John’s] claim that receiving oral sex from a friend felt “weird”, but that he



                                                    14
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 19 of 35 Pageid#: 2102




   would then proceed to have sexual intercourse with her.” (Ex. 17). In other words, the panel

   reasoned that if a male is comfortable with vaginal sex, he should also be comfortable with oral

   sex. Tellingly, the panel did not ask John about his sexual preferences or whether he even enjoys

   oral sex. (Doe Dep. 92:4 – 93:14). Instead, the panel members relied on a stereotype of male

   sexual preferences.11

           Finally, the poorly reasoned decision must be examined in tandem with the HSMB’s

   remarkably lenient sanction – which creates a reasonable inference that the panel did not believe

   John was responsible but felt compelled to find in favor of Jane regardless. Despite purportedly

   believing that John had sex with Jane without her consent (i.e. rape), the panel gave John a one

   term suspension, and further allowed him to finish out the remaining few weeks of the spring

   term on campus. (Ex. 17). This represented the most lenient sanction W&L had ever given to a

   student found responsible for a similar offense. (CJ Dep. 151:14 – 159:9).

                    6.      W&L Surreptitiously Extended John’s Sanction After Jane
                            Complained to the University President and John Threatened to Sue.

           After John served out his one-term suspension and completed his counseling

   requirements, he twice applied for reinstatement and was twice rejected. W&L asserts that it

   rejected John’s applications for academic reasons. But W&L ignores significant evidence

   suggesting other inappropriate factors were at play. For example, discovery revealed that

   following the HSMB decision, Jane and her family continuously protested the leniency of the

   sanction in correspondence with Kozak, Dean Sydney Evans, and W&L President Will Dudley.

   (LK Dep. 278:12 – 23; 281:10 – 286:21; Deposition of R. Straughn12 (“RS Dep.”) 61:21 –




   11
      Significantly, the HSMB 30(b)(6) designee conceded that someone’s sexual preferences are not an appropriate
   basis to decide credibility – but that is exactly what the panel decided here. (CJ Dep. 216:8 – 224:4).
   12
      Mr. Straughn is the 30(b)(6) witness designated by W&L to represent the Automatic Rule Committee that decided
   John’s applications for reinstatement.

                                                         15
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 20 of 35 Pageid#: 2103




   65:22). President Dudley and Dean Evans (a member of the ARR13 committee) agreed to meet

   with Jane to discuss her objections to John’s suspension. (RS Dep. 65:23- 71:16). Kozak

   admitted that President Dudley disagreed with John’s sanction and thought it should have been

   longer. (LK Dep. 284:22 – 285:1). When John learned that Jane met with President Dudley, he

   asked for a similar audience. Strongly suggesting it had something to hide, W&L responded with

   a lie – falsely denying that President Dudley met with Jane regarding John’s return to W&L.

   (Compare Exs. 19 & 20; RS Dep. 75:1 – 76:3; 97:14 – 101:22).

           At the same time Jane was sending emails to complain about John’s possible

   reinstatement, and before John had even submitted his application, W&L administrators were

   discussing their concerns with John’s potential return. For example, Kozak emailed the general

   counsel (redacted for this litigation) immediately after the chair of the ARR committee emailed

   Kozak to ask if there was anything she should be concerned about with John’s anticipated

   application – suggesting W&L was considering more than the strength of his application (which

   it had not even received at the time). (LK Dep. 292:6 – 295:3; RS Dep. 79:23 – 86:16). Finally,

   Dean Evans remained in continuous communication with Jane throughout John’s efforts to be

   reinstated, despite the fact she sat on the ARR committee that evaluated and decided his

   applications. (RS Dep. 75:10 – 77:20). Evidence suggests that Dean Evans was at least emailing

   and possibly also speaking on the phone with Jane during the ARR meeting to review John’s

   application. (RS Dep. 95:18 – 97:5; Ex. 21).

           Finally, it is undisputed that Dean Evans was aware that John had retained “litigation

   counsel” before deciding on his first reinstatement application. John’s attorney sent Dean Evans

   a document preservation notice in connection with John’s Title IX proceeding. (Ex. 22).


   13
     ARR stands for Automatic Rule and Reinstatement, which is the W&L committee that decides applications for
   reinstatement.

                                                        16
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 21 of 35 Pageid#: 2104




                    7.       W&L Only Purported to Care About Confidentiality When John
                             Asked For Copies of His Record, and did Nothing When Jane Shared
                             Confidential Records with the Press.

           Following John’s suspension, but during the time he was still allowed to remain on

   campus, Jane complained that John had violated the no-contact order because she encountered

   him attending an event held by John’s fraternity. (See W&L MSJ ¶ 42; Doe Dep. 83:22 – 84:12).

   W&L acted quickly to revise the no-contact order to make clear that John must leave the area if

   that situation were to occur again – previously, he could remain if he was there first. (Doe 96:17

   – 102:7). In comparison to W&L’s swift response when it believed John violated the Policy, it

   did nothing when it learned that Jane likely violated the anti-retaliation provisions of the Policy.

           After John filed this lawsuit, Jane provided confidential records from the disciplinary

   proceeding to two W&L students who worked for the student newspaper, including interview

   summaries and possibly the Investigation Report. (LK Dep. 51:7 – 53:8; Ex.23). The newspaper

   then published an article in print and online identifying John by name and hometown. W&L was

   aware that the student journalists received the confidential information from Jane. (LK Dep.

   39:11 – 40:13). W&L did not investigate Jane or the student journalists for retaliation, despite

   stringent anti-retaliation provisions in its Policy. (LK Dep. 33:2 – 18; 40:14 – 17; Ex. 7 at 001,

   015, 032).14 Kozak admitted during her deposition that she is supposed to investigate any acts of

   retaliation she becomes aware of, regardless of whether the target of the retaliation files a

   complaint. (LK Dep. 24:21 – 25:16). Nevertheless, she took no action in this instance.

           W&L’s lack of concern for the publication of confidential disciplinary records in the

   student newspaper contrasts sharply with the position it took when John asked for copies of the


   14
     W&L may dispute this by pointing to the fact that there was an Honor violation investigation about the article,
   which John initiated. However, this was not action by W&L. The Honor system at W&L is a student-run system,
   separate and apart from W&L’s disciplinary process. Kozak made clear that the HSMB determines whether
   retaliatory acts violated W&L’s policy (LK Dep. 23:20 – 24:2).

                                                           17
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 22 of 35 Pageid#: 2105




   same files when he was evaluating his legal options prior to filing any suit. For John, W&L

   insisted the material was highly confidential and put severe restrictions on his access. John could

   only review his disciplinary records alone and could not even take notes about what he reviewed.

   (LK Dep. 45:8 – 46:24). W&L also refused to allow John to have an advisor present when he

   reviewed his own disciplinary file, even with a signed confidentiality agreement. (Id.; Ex. 24).

   Kozak admitted that if John had made copies of and published his disciplinary records, he could

   have faced discipline. (LK Dep. 46:9 – 24). W&L was aware that John sought these materials in

   connection with potential litigation when it restricted his access. Accordingly, W&L

   demonstrated bias in the disparate way it treated confidential information as between John and

   Jane, and the disparate way it reacted to learning of potential violations of the Policy.

   II.    ARGUMENT

          A.      Standard of Review

          Federal Rule of Civil Procedure 56(a) provides that a court should grant summary

   judgment only “if the movant shows that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law. In making this determination, a court must

   view the record as a whole and draw all reasonable inferences in the light most favorable to the

   nonmoving party. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Shaw v.

   Stroud, 13 F.3d 791, 798 (4th Cir.1994).

          The 4th Circuit has not articulated a standard for establishing claims under Title IX.

   District courts in Virginia have followed the 2nd Circuit’s analysis in Yusuf v. Vassar College, 35

   F.3d 709, 715 (2d Cir. 1994), which recognizes several theories under Title IX, including:

   “erroneous outcome” and “selective enforcement.” See Streno v. Shenandoah Univ., 278 F.

   Supp. 3d 924, 929 (W.D. Va. 2017) (citing Yusuf).



                                                    18
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 23 of 35 Pageid#: 2106




              More recently, however, four Circuits and the D.C. District Court have adopted an

   alternative approach, recognizing that the framework articulated by the Second Circuit is overly

   restrictive. In a decision authored by Judge Amy Coney Barrett, the 7th Circuit established a

   simpler test for analyzing Title IX claims involving student disciplinary proceedings: “We see no

   need to superimpose doctrinal tests on the statute. All of these categories simply describe ways in

   which a plaintiff might show that sex was a motivating factor in a university's decision to

   discipline a student. We prefer to ask the question more directly: do the alleged facts, if true,

   raise a plausible inference that the university discriminated against John on the basis of sex?”

   Doe v. Purdue Univ., 928 F.3d 652, 667–68 (7th Cir. 2019). The 7th Circuit’s approach has since

   been adopted by the Third, Eighth and Ninth Circuits. Doe v. Univ. of Scis., 961 F.3d 203, 209

   (3d Cir. 2020); Doe v. Univ. of Arkansas - Fayetteville, 2020 WL 5268514, at *4 (8th Cir. Sept.

   4, 2020); Schwake v. Arizona Bd. of Regents, 967 F.3d 940, 947 (9th Cir. 2020); see also Doe v.

   Am. Univ., 2020 WL 5593909, at *7 (D.D.C. Sept. 18, 2020).

              While John urges this Court to adopt the emerging 7th Circuit approach rather than

   continue to follow the 2nd Circuit,15 the facts John articulates above are sufficient to survive

   summary judgment under either standard. Because this Court has previously followed the 2nd

   Circuit’s analysis, albeit in cases decided before the 7th Circuit’s Purdue decision, John will

   express his argument consistent with the “erroneous outcome” and “selective enforcement”

   theories.

              B.       Erroneous Outcome

              “In order to state a viable Title IX claim under an erroneous outcome theory, a plaintiff

   must plead (1) facts sufficient to cast some articulable doubt on the accuracy of the outcome of



   15
        Notably, no Circuit Court decided post Purdue has opted to continue following Yusuf.

                                                             19
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 24 of 35 Pageid#: 2107




   the disciplinary proceeding, and (2) particular circumstances suggesting a causal relationship

   between that erroneous outcome and gender bias.” Streno, 278 F.Supp. 3d at 929.

                    1.      Articulable Doubt.

             Consistent with W&L’s argument that courts are not tasked with re-adjudicating the

   merits,16 numerous courts recognize that establishing “articulable doubt” is a low burden and

   may be established by pointing to “evidentiary weaknesses behind the finding of an offense,”

   “particularized strengths of the defense, or other reason to doubt the veracity of the charge” or by

   pointing to “particular procedural flaws affecting the proof.” Yusuf, 35 F.3d at 715. This Court

   has previously found allegations that “critical omissions in what [investigators] included in the

   witness summaries” and W&L’s failure to consider evidence concerning the parties’ sexual

   relationship were sufficient to establish articulable doubt. Doe v. Washington & Lee Univ., 2015

   WL 4647996, at *10 (W.D. Va. Aug. 5, 2015). As set forth at length above, John has done more

   than enough to cast doubt on the proceedings by pointing to, inter alia: critical questions both

   investigators and the HSMB failed to ask Witness A and Jane about her “personal rule;” failing

   to summarize aspects of John’s testimony demonstrating Jane’s romantic interest in him;

   allowing admittedly improper expert evidence into the record; skewing the investigation report

   against John including by noting a purported (and false) admission by John that Jane refused

   vaginal sex; and various HSMB findings set forth at length above that were illogical and not

   supported by the evidence. These facts read together establish articulable doubt.

                    2.      Gender Bias

             The factual record in this case presents substantial evidence of bias that precludes

   summary judgment. While the Court must view all the evidence referenced above as a whole in



   16
        W&L MSJ at 17

                                                      20
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 25 of 35 Pageid#: 2108




   determining if there is a material dispute that bias affected the outcome, John will highlight

   several categories of deficiencies in the disciplinary proceeding that demonstrate bias.

            Procedural Unfairness

            John has identified multiple disturbing procedural irregularities, not the least of which

   was W&L allowing the trauma expert who trained the HSMB not only to act as an advocate for

   Jane, but also to offer an admittedly overreaching expert opinion. W&L argues that Dr. Boller’s

   opinion did not influence the panel’s decision by pointing to the fact that Jarrett said so, and that

   the HSMB’s half-page written decision does not reference Dr. Boller’s letter. But that is a

   credibility determination the Court cannot make at this stage, and there are substantial reasons to

   question Jarrett’s credibility on this point. First, Jarrett admitted “the panel does not include

   every factor or every deliberation or every piece of evidence that they consider in this, in their

   writeup, for a decision.” (CJ Dep. 161:19 – 24). In addition, Jarrett’s purported clear recollection

   that the panel never discussed Dr. Boller’s report is remarkable given that he remembered almost

   nothing else about the case – he could not recall a single thing stated by any party during the

   hearing (CJ Dep. 140:6 – 141:10), or any specific issues discussed during deliberations (CJ Dep.

   171:10 – 172:19), or even the general content of Dr. Boller’s letter. (CJ Dep. 43:21 – 45:5; 56:23

   – 59:24; 61:20-62:4). It is also noteworthy that W&L follows a practice of immediately

   collecting and destroying all the panel members’ notes as soon as they issue a decision. (CJ Dep.

   133:1 – 24). This practice raises serious issues of spoliation that warrant drawing inferences

   about what the panel discussed in John’s favor, particularly on summary judgment.17


   17
     Documents recently produced by W&L (after the depositions) reflect materials are destroyed the minute the Panel
   reaches a decision, unless a litigation hold is in place (before students even have an opportunity to appeal). It is
   patently unreasonable to expect a college student would know to instruct the HSMB to preserve documents the
   moment he/she received an adverse determination. This practice is clearly intended to destroy potential evidence
   given that litigation flowing from serious disciplinary proceedings is reasonably foreseeable. Doe v. Quinnipiac
   Univ., 404 F. Supp. 3d 643, 657 (D. Conn. 2019) (denying summary judgment on Title IX claim where hearing
   notes were destroyed by administrators, noting that “a reasonable factfinder is entitled to determine whether the Title

                                                            21
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 26 of 35 Pageid#: 2109




           Other irregularities John has identified are equally problematic, including: (1) assigning

   better qualified advisors to Jane; (2) failing to test Jane’s “personal rule” testimony in the

   investigation or hearing; and (3) skewing the Investigation Report in Jane’s favor and ignoring

   significant issues with Jane’s memory. Several courts have found similar defects were sufficient

   to establish gender bias. For example, Doe v. Oberlin Coll., 963 F.3d 580, 586 (6th Cir. 2020)

   held that “clear procedural irregularities in the College's response to the allegations of sexual

   misconduct … will permit a plausible inference of sex discrimination.” In that case, the alleged

   irregularities included the college’s failure to reconcile contradictions in the accuser’s testimony

   as well as evidence that Oberlin assigned an ineffective advisor to Doe. Similarly, in Doe v.

   Colgate Univ., 2020 WL 2079439 at *5 (N.D.N.Y. Apr. 30, 2020) the court denied summary

   judgment on an erroneous outcome claim finding sufficient evidence that the process was biased

   against Doe because an investigator, inter alia, “did not thoroughly investigate inconsistencies in

   Roe’s accounts…” “which were countered by available objective evidence.”

           W&L attempts to downplay the flaws in John’s case by arguing that merely “skewing the

   facts” in Jane’s favor does not demonstrate gender bias, citing Yu v. Vassar College, 97 F. Supp.

   3d 448 (S.D.N.Y. 2015).18 W&L misrepresents the holding in Yu. While the plaintiff in Yu

   argued that the investigation report was skewed, the court disagreed as a factual matter after

   reviewing it. See Id. at 466-67. The court did not hold, as W&L suggests, that summary

   judgment was granted for Vassar despite a skewed report. Rather, the court found that the

   investigation report was not skewed. See id.




   IX committee's hearing notes… likely contained evidence supporting Plaintiff's claim under Title IX that gender was
   a motivating factor in the decision to discipline him.)
   18
      W&L MSJ at 25.

                                                           22
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 27 of 35 Pageid#: 2110




          Biased Training

          Janet Boller, a noted victim’s advocate who admitted she does not treat accused male

   students, trained the HSMB panel that adjudicated John’s case. Her training involved

   questionable “trauma-informed” theories asserting that “evolving” and inconsistent testimony by

   a “victim” demonstrates veracity. Many courts have found such training can establish gender

   bias. Doe v. Syracuse Univ., 2019 WL 2021026, at *7 (N.D.N.Y. May 8, 2019) (finding gender

   bias where Doe alleged adjudicators were taught that “inconsistencies in a complainant’s story

   are a direct result of the trauma,” and “a natural byproduct of sexual assault as opposed to an

   indicator that the complainant’s story may lack credibility.”); Doe v. Trustees of the Univ. of

   Pennsylvania, 270 F. Supp. 3d 799, 823-824 (E.D. Pa. 2017) (holding allegations that university

   training materials “encourage the employees to believe the accuser and presume the accused’s

   guilt… set forth sufficient circumstances suggesting inherent and impermissible gender bias to

   support … an erroneous outcome theory.”) Norris v. Univ. of Colorado, Boulder, 362 F. Supp.

   3d 1001, 1013 (D. Colo. 2019) (holding that university’s use of “a trauma-informed approach”

   that “overlooked inconsistencies of Roe's account” supported an inference of gender bias.). John

   asserts that the poorly reasoned decision of the HSMB panel (which nitpicked minor

   inconsistencies in John’s testimony while ignoring gaping holes in Jane’s) is evidence that Dr.

   Boller’s training influenced the outcome. This training is also consistent with Kozak’s failure to

   see any significance in the fact Jane initially could not recall any sexual activity with John, and

   later claimed to recall much more – her story had simply “evolved.”

          The Improper and Inexplicable Written Decision

          John points out two serious issues with W&L’s written decision that are independently

   sufficient to establish bias. First, W&L’s decision relies on an explicit sexual stereotype of male



                                                    23
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 28 of 35 Pageid#: 2111




   sexual preferences. The Panel stated that it “had trouble with John’s claim” that he did not want

   oral sex from Jane because he was willing to have vaginal sex with her. And it did so without

   asking John if he enjoys oral sex. It is difficult to imagine adjudicators reasoning similarly if

   John were female – i.e. a woman must be comfortable with oral sex if she is also comfortable

   with vaginal sex. In Marymount the court emphasized that an adjudicator’s expression of

   outdated and gendered views of sexuality are alone sufficient to show of gender bias:

              one particular allegation is noteworthy because, if accepted as true, it
              reveals that Doe's adjudicator, Professor Lavanty, adhered to certain
              gendered beliefs. Specifically, Doe alleges that in a subsequent sexual
              assault investigation at Marymount, a male student accused a female
              student of touching his genitals without his consent and of pushing his
              hand into her genitals without his consent. Professor Lavanty served as
              the investigator in that case and allegedly asked the male student “were
              you aroused” by this unwanted touching? When the student responded,
              “no,” Lavanty, in apparent disbelief, allegedly asked the male student
              again, “not at all?” This unpleasant exchange … reveals that Lavanty’s
              decision-making was infected with impermissible gender bias, namely
              Lavanty’s discriminatory view that males will always enjoy sexual
              contact even when that contact is not consensual.
              […] this allegation alone is sufficient to satisfy Doe’s burden….
   (Doe v. Marymount, 297 F. Supp. 3d at 585).19 At least one court has relied on this same

   rationale to deny summary judgment. In Doe v. Grinnell Coll., 2019 WL 10735187, at *11 (S.D.

   Iowa July 9, 2019), the court determined there was a genuine issue of material fact on the issue

   of gender bias in an erroneous outcome claim where the written decision of the adjudicators

   included a stereotypical view regarding the behavior of women during sexual encounters. In

   determining that Roe did not consent the decision relied on “the gendered assumption that a

   woman would not consent to sex she felt was meaningless.” (Id. at *12).




   19
     In Marymount the statement was alleged to have been made in a separate case and was taken as evidence the
   adjudicator’s biased viewpoints likely infected Plaintiff’s case. Here it is even worse because the statement was
   made by the entire panel as a justification for finding against John. In other words, this Court does not need to infer
   that bias influenced the result – the decision is explicitly based on a discriminatory sexual stereotype.

                                                             24
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 29 of 35 Pageid#: 2112




          Second, the record reflects significant flaws in the HSMB panel’s reasoning, including:

   (1) relying on Jane’s memory of specific statements despite her inability to recall almost the

   entire time she spent with John; (2) failing to question Jane’s “personal rule” against casual sex

   despite evidence she engaged in casual sex with another person the same night; (3) finding

   John’s memory unreliable based on intoxication despite undisputed evidence he was not; (4)

   faulting John for minor inconsistencies in testimony while ignoring significant inconsistencies by

   Jane; (5) discrediting John’s ability to see Jane’s eyes during sex even though Jane testified the

   room was light enough to see his penis; and (6) believing against common sense that Jane slept

   through vaginal intercourse when she had not drank for hours and testified she was not drunk.

          In Doe v. Oberlin, the Sixth Circuit recognized that when a university’s decision is

   “arguably inexplicable,” it will support both elements of an erroneous outcome claim: articulable

   doubt, and gender bias. Oberlin, 963 F.3d at 587-588. In Oberlin the disciplinary panel found

   that Roe was incapacitated from alcohol despite substantial evidence she was not and further

   ignored significant contradictions in Roe’s testimony. The Court upheld Doe’s erroneous

   outcome claim reasoning “Doe’s strongest evidence [of bias] is perhaps the merits of the

   decision itself in his case. … when the degree of doubt passes from “articulable” to grave, the

   merits of the decision itself, as a matter of common sense, can support an inference of sex bias.”

   Id. citing Doe v. Purdue Univ., 928 F.3d 652, 669 (7th Cir. 2019) (reasoning that a “perplexing”

   basis of decision can support an inference of sex bias).

          The recent case of Doe v. American Univ., 2020 WL 5593909, at *7 (D.D.C. Sept. 18,

   2020) also determined an illogical decision was evidence of bias in a factually similar case.

   American University employed a single-investigator model where the investigator made findings

   of fact and determined responsibility. The Court found evidence of bias by comparing the way in



                                                   25
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 30 of 35 Pageid#: 2113




   which the investigator determined credibility between Doe and Roe. The court found the

   investigator “made no effort to reconcile [a] significant inconsistency” in Roe’s testimony and

   “never considered how Roe’s memory impairment might have affected her ability to recount

   events.” Id at *7. In comparison the investigator “faulted Doe for a modest testimonial

   deviation…” Id. at *8. The same was true of W&L, for example where the panel faulted John

   for not remembering exactly when he put his pants back on, but ignored that Jane could not

   recall performing consensual oral sex on John.

          The Court in American also found probative of bias the fact that the investigation report

   questioned the credibility of a witness for Doe on grounds that applied equally to a witness for

   Roe. When summarizing the testimony of Doe’s witness, the report editorialized that “it is

   important to note” the witness’s information came from Doe and not Roe or Roe’s friend. The

   Court observed that the report did not acknowledge the same criticism was true of Roe’s witness

   who got her information from Roe. The Court reasoned this evidenced gender bias because the

   “statement plausibly could be read to discount H.S.’s reporting merely because it came from an

   accused male, as opposed to a female accuser and her female roommate.” Id. These same flaws

   were present in John’s case where, for example the HSMB decision questioned John’s credibility

   on grounds that applied equally (if not more so) to Jane.

          Lenient Sanction

          W&L’s Policy requires dismissal for students found responsible for non-consensual

   sexual penetration beyond a reasonable doubt. But when the finding is by a preponderance, the

   Policy allows for a range of sanctions, up to and including dismissal. (Ex. 7 at 052). John was

   found responsible by a preponderance and suspended for only one term. By comparison, W&L

   suspended a student found responsible for “unwanted sexual touching not constituting rape” in



                                                    26
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 31 of 35 Pageid#: 2114




   2014 for one year, and suspended a student for “non-consensual sexual contact” in 2019 for one

   term – both lesser offenses. (W&L MSJ Ex. 31). W&L’s president also did not believe John’s

   sanction was commensurate with the seriousness of the offense.

           The 8th Circuit recently recognized that an overly lenient sanction given when a school is

   under OCR investigation is evidence of gender bias because it demonstrates the university felt

   compelled to find a male student responsible despite believing he was innocent. Doe v.

   University of Ark., 2020 WL 5268514 at * 5 (8th Cir. Sept. 4, 2020) (“A decision that is against

   the substantial weight of the evidence and inconsistent with ordinary practice on sanctions may

   give rise to an inference of bias” based on gender when decided “against the backdrop of

   substantial pressure on the University to demonstrate that it was responsive to female

   complainants.”)20 W&L admits in the pleadings it was under OCR investigation in connection

   with a female student’s complaint at the time John’s case was adjudicated,21 therefore there is a

   reasonable inference to be drawn that W&L felt pressured to find John responsible (even though

   he was not) and “make it up to him” with a light sentence.

                    3.      Pro-Victim Bias Can Demonstrate Anti-Male Bias.

           W&L urges this Court to find that any flaws in its proceeding against John demonstrate

   only pro-victim bias and not anti-male bias, citing two district court cases.22 W&L fails to

   acknowledge substantial authority rejecting this rationale. For example, Norris v. Univ. of

   Colorado, Boulder, 362 F. Supp. 3d 1001, 1014 (D. Colo. 2019) recognizes that there is a

   significant split in authority on the issue of “whether a pro-victim bias melds into an anti-male


   20
      Univ. of Arkansas is also noteworthy because the Court questioned the university’s acceptance of the female
   accuser’s testimony that “she did not remember whether she consented, but did not know why she would have.” The
   court found that crediting such testimony supported a determination that the finding was against the substantial
   weight of the evidence. In John’s case, W&L credited similar testimony from Jane – i.e. her ability to determine
   whether she would have consented to oral and vaginal sex, even though she couldn’t recall either occurring.
   21
      W&L Ans. To Compl. at ¶¶ 83 & 90.
   22
      W&L MSJ at 25.

                                                         27
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 32 of 35 Pageid#: 2115




   bias when the overwhelming majority of accusers are female and the overwhelming majority of

   those accused are male.” Id. There the Court found that a university’s pro-victim approach

   “taken in concert with the allegations of gender bias concerning the process of the investigation”

   was sufficient to establish bias. The alleged procedural flaws in Norris that supported an

   inference of bias included: (1) conflicts of interest by an investigator; (2) Roe received

   procedural advantages that Doe did not; (3) the university failed to punish Roe for sharing

   confidential documents; and (4) adjudicators overlooked inconsistencies in Roe’s account. Id. at

   1012-1013. As noted in the facts set forth above, every one of those things occurred in John’s

   disciplinary proceeding at W&L.

          Despite W&L’s argument to the contrary, it is significant that both Kozak and Dr. Boller

   acknowledged an understanding that their training on accuser credibility would

   disproportionately favor women. Although W&L is correct that disparate impact cannot form the

   sole basis of Title IX claim, district courts have recognized that “[w]hile statistical evidence of a

   disparate impact on one gender cannot form the basis of a Title IX claim, this type of evidence

   might support Plaintiff's claim that gender influenced the outcome of his disciplinary

   proceeding.” Prasad v. Cornell Univ., 2016 WL 3212079, at *17 (N.D.N.Y. Feb. 24, 2016).

   Here, the evidence reflects that the first time Dr. Boller trained an HSMB panel (John’s panel) to

   favor accusers was also at a time when W&L was under OCR investigation based on a female

   student’s complaint. Accordingly, the Court may draw an inference that her training was

   intended to increase the likelihood women were believed in W&L’s disciplinary proceedings.

          C.      Selective Enforcement

          To support a claim of selective enforcement, a male plaintiff must demonstrate that a

   female was in circumstances sufficiently similar to his own and was treated more favorably by

   the [school].” Doe 2 by & through Doe 1 v. Fairfax Cty. Sch. Bd., 384 F. Supp. 3d 598, 608–09
                                                    28
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 33 of 35 Pageid#: 2116




   (E.D. Va. 2019) (internal citation omitted). Here, there is evidence that, despite purporting to

   observe a strict anti-retaliation policy, W&L did not investigate whether Jane purposefully

   exposed John’s identity in the press. And it did not investigate (and still has not) whether Jane

   supplied the Investigation Report to reporters in violation of her confidentiality agreement,

   despite evidence she may have. (See Ex. 23). At least one court has found selective enforcement

   present under similar circumstances. See Doe v. Univ. of Scis., 961 F.3d 203, 211 (3d Cir. 2020)

   (finding selective enforcement adequately pled where school had notice of and failed to

   investigate “that Roe 1 and Witness 1 breached the Policy's confidentiality provision by

   colluding with each other about the investigation.”).

           D.       Retaliation

           To establish a Title IX retaliation claim John must demonstrate two elements: (1) that he

   engaged in protected activity under Title IX, and (2) that he suffered an adverse action by W&L

   as a result. Feminist Majority Found. v. Hurley, 911 F.3d 674, 694 (4th Cir. 2018). W&L does

   not dispute that threatening a Title IX suit is protected activity but argues disingenuously that the

   letter from John’s attorney was not clear enough to constitute a threat of litigation.

           On June 29, 2017, John’s attorney wrote to Dean Evans and Lauren Kozak and opened

   with the following statement: “The undersigned has been retained as litigation counsel by [John

   Doe]…” (Ex. 22, emphasis added).23 The letter goes on to request copies of the records from

   Doe’s Title IX disciplinary proceeding, and concludes by issuing a litigation hold. (Id.). This

   letter constitutes a clear warning of potential litigation, and only through willful blindness could

   one claim not to understand such litigation would include Title IX claims. After receiving this

   letter, W&L retaliated in two ways: (1) by unreasonably restricting John’s access to records he


   23
     The letter came from the same attorney that had recently sued W&L in another Title IX case brought by a male
   student. See FN 6 above.

                                                          29
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 34 of 35 Pageid#: 2117




   was entitled to review – the same records it allowed Jane to publish without repercussion; and (2)

   by rejecting his applications for reinstatement when he met the criteria to return.

          W&L’s claim that there is no evidence the ARR committee knew that John threatened

   suit is false. Dean Evans received the letter and was on the ARR committee. Kozak also received

   the letter and was later contacted by the chair of the ARR committee (Gwyn Campbell) who

   asked whether the ARR committee needed to be concerned about something in John’s file. (Ex.

   25). This prompted Kozak to reach out to W&L’s general counsel in an email redacted for

   privilege. (Id.). Again, John had not yet submitted his application, but for some reason there were

   internal discussions already taking place on his reinstatement.

          This Court cannot conclude on summary judgment that the ARR committee did not

   retaliate against John solely on the testimony of one of its members that it based its decision on

   concerns that John would struggle academically. And there is reason to doubt that assertion.

   While the University is correct that John, at one time, was on academic probation – he was not at

   the time of his suspension. In fact, he had demonstrated steady improvement over the prior two

   terms, earning his highest GPA in the term he withdrew – a 3.67. The ARR’s 30(b)(6) designee

   conceded that John’s applications demonstrated he completed his counseling with adequate

   reflection on what he learned, and that he was “fully engaged” with work and volunteering - the

   two core requirements W&L outlined for John to be reinstated. (RS Dep. 119:13 – 122:4; 141:1

   – 142:19; Ex. 26). John contends that the ARR committee only insisted he attend school at a

   school comparably rigorous to W&L because it knew that he could not satisfy this requirement.

   Indeed, John was rejected from four schools, even as a non-matriculating student, because of his

   disciplinary record. (Compl. at 232). These facts present questions of W&L’s true motivation for

   rejecting John’s applications that cannot be decided on Summary Judgment.



                                                    30
Case 6:19-cv-00023-NKM-RSB Document 73 Filed 10/23/20 Page 35 of 35 Pageid#: 2118




                                     Respectfully submitted,

                                      /s/ Andrew S. Gallinaro____________
                                      Patricia M. Hamill (Pa. I.D. No. 48416)
                                      Andrew S. Gallinaro (Pa. I.D. No. 201326)
                                      CONRAD O’BRIEN PC
                                      1500 Market Street, Centre Square
                                      West Tower, Suite 3900
                                      Philadelphia, PA 19102
                                      Tel: (215) 864-9600/Fax: (215) 864-9620
                                      phamill@conradobrien.com
                                      (Admitted Pro Hac Vice)

                                      David G. Harrison (VSB #17590)
                                      THE HARRISON FIRM, PC
                                      5305 Medmont Circle SW
                                      Roanoke, VA 24018
                                      Tel: (540) 777-7100/Fax: (540) 777-7101
                                      david@harrisonfirm.us

                                      Counsel for Plaintiff




                                       31
